DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 8-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (WO 2017020256) in view of Florent et al. (EP 0936575).

	With respect to claim 1, Du et al. teaches in Fig. 2 an ultrasonic system for detecting a fluid flow (fluid) in an environment (a blood vessel, as seen in Fig. 13a), comprising: a probe (1) configured for ultrasonic insonification of the environment (as seen in Fig. 13a) and reception of an echo signal (as disclosed in the Abstract), a control device (9) configured to: build a sequence of images based on the echo signal (b1 and b2, Fig. 6b), filter (via a wall filter, page 21, ln 846-855) the images by a temporal high-pass filter (page 21, ln 846-855, as a wall filter is disclosed as a high pass filter) and determine a local displacement of the fluid flow (via tracking the displacement of a target point) between two successive images (time points defined by image data signal) of the sequence of images (page 18-page 19, ln 730-758).
Du et al. remains silent regarding maximizing the similarity between blocks extracted from the two successive images.
Florent teaches maximizing the similarity between blocks extracted from the two successive images (Fig. 1, steps 41 and 42, which selects blocks corresponding symmetrically in relation of a reference block to determine symmetric movement between a sequence of successive temporal images, Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the system of Du et al. to include the control logic taught in Florent et al. because Florent et al. teaches such control logic is effective for denoising in the event of movement, thereby providing a more accurate detection of movement within two successive images.
The method steps of claim 16 are performed during the operation of the rejected system of claim 1.  Further, with respect to claim 19, Du et al. as modified teaches a non-transitory computer-readable storage medium comprising computer executable instructions (i.e. found within the controller 9, as modified) that, when executed by a processor (as indirectly taught) performs the rejected operations of claim 16.

With respect to claim 2, Du et al. as modified by Florent et al. teaches the ultrasonic system in which the blocks comprise at least one first reference block (s20, Fig. 1 of Florent) in a first of the two successive images (b1 and b2) and at least one second comparison block having the same size in a second of the two successive images (a block of same coordinates and dimensions, as disclosed in Florent), and in which the similarity is maximized by optimizing a position of the second block (as the coordinates and dimensions are determined to assume the range of motion, thereby ensuring accurate movement detection, as seen in Fig. 4).

With respect to claim 4, Du et al. as modified by Florent et al. teaches the ultrasonic system wherein the high-pass filter comprises a high-pass infinite impulse response filter (i.e. a wall filter, page 21, ln 846-855 of Du et al.).

With respect to claim 5, Du et al. as modified by Florent et al. teaches the ultrasonic system in which the determination of the local displacement of the fluid flow (as taught by the combination as a whole) comprises calculating in each pixel (defined by x, y coordinates, as taught in Florent) an angle of the local displacement (is determined, defining the vector of movement of the local displacement).

With respect to claims 8, 18 and 20, Du et al. as modified by Florent et al. teaches the ultrasonic system in which the determination of the local displacement of the flow comprises applying a block-matching algorithm to locate similar blocks between two successive images (as taught in Florent, in Fig. 1, BMA).

With respect to claim 9, Du et al. as modified by Florent et al. teaches the ultrasonic system in which the block-matching algorithm (the disclosed BMA of Florent et al.) is configured to maximize the spatial intercorrelation between two windows of two successive filtered images (as taught in Fig. 5B of Florent et al., SWt+1).

With respect to claim 10, Du et al. as modified by Florent et al. teaches the ultrasonic system in which the block-matching algorithm uses an increasing function of an envelope of a plurality of Doppler signals filtered between two successive images (via the wall filter) to determine a local displacement in a set of pixels (as Florent et al. discloses each location x, y, there is a pixel in the reference block and a corresponding pixel in the candidate block. The intensity differences between the two pixels are calculated, are squared and the whole is summed).

With respect to claim 11, Du et al. as modified by Florent et al. teaches the ultrasonic system wherein the block-matching algorithm (as disclosed in Florent et al.) is configured to use an envelope of a plurality of Doppler signals filtered between two successive images (via the wall filter) to determine a local vector displacement in a set of pixels (as Florent et al. discloses each location x, y, there is a pixel in the reference block and a corresponding pixel in the candidate block. The intensity differences between the two pixels are calculated, are squared and the whole is summed).

With respect to claim 12, Du et al. as modified by Florent et al. teaches the ultrasonic system in which the block-matching algorithm (as disclosed in Florent et al.) comprises an algorithm that minimization of a sum of absolute differences function (using the disclosed Euclidean distance between a reference block and candidate block and a sum of the absolute values of the pixel intensity differences between the pixels, as disclosed on page 5 and 6 of Florent et al.).

With respect to claim 14, Du et al. as modified by Florent et al. teaches the ultrasonic system wherein the set of pixels is (capable of being in) a set of pixels in a channel (as depicted in Fig. 13a, which shows different channels and each channel will have its respective own set of pixels defining that channel).

With respect to claim 15, Du et al. as modified by Florent et al. teaches the ultrasonic system in which the probe (1) is configured for at least one of: ultra-fast insonification with a rate of at least 500 pulses per second (as Du teaches a rate of 10,000 pulse per second, page 20, ln 804-812) and the control device (9 as modified) is configured to construct a series of demodulated baseband images for a repetition rate of pulses (as echo signals are disclosed as being demodulated).
Du et al. remains silent regarding the specific speed being at least 500Hz.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to demodulated baseband images for a repetition rate of pulses being at least 500 Hz, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With respect to claim 17, Du et al. as modified by Florent et al. teaches the method wherein ultrasonically insonifying the environment comprises emitting an ultrasound signal (via probe 1) with a rate of at least about 500 pulses per second into the environment (as Du teaches a rate of 10,000 pulse per second, page 20, ln 804-812).

Claim(s) 3, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (WO 2017020256) in view of Florent et al. (EP 0936575), as applied to claim 1, further in view of Cole et al. (GB 2507987A).

With respect to claim 3, Du et al. as modified teaches all this taught in the above rejection of claim 1, but remains silent regarding the ultrasonic system in which the control device (as modified) is configured to: calculate at least one of an average angle and an average speed of the fluid based on the determined local displacement, and wherein the average angle being defined with respect to a reference axis of the probe.
Cole et al. teaches a similar system that includes calculating at least one of an average angle (as an average angle is calculated relative to a probe and velocity vectors [0101-0102]) and an average speed of the fluid [0022] based on a determined local displacement (i.e. a displacement of a data point [0077]), and wherein the average angle being defined with respect to a reference axis of the probe [0101].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the system of Du et al. to include the control logic of Cole et al. such that an average angle and velocities are calculated because Cole et al. teaches such a modification enhances the accuracy of a determined velocity vector while improving time efficiency, [0021].

With respect to claim 6, Du et al. as modified by Florent et al. teaches the ultrasonic system in which the control device is configured to detect one or more channels (as depicted in Fig. 13a, where there are two channels of fluid flow) in the environment carrying the fluid by segmenting homogeneous regions in the sequence of images (as seen in Fig. 13a and b), but remains silent regarding the control device is configured to calculate at least one of the average angle and the average speed of the fluid for each channel of the one or more channels.
Cole et al. teaches a similar system that includes calculating at least one of an average angle (as an average angle is calculated relative to a probe and velocity vectors [0101-0102]) and an average speed of the fluid [0022] based on a determined local displacement (i.e. a displacement of a data point [0077]), and wherein the average angle being defined with respect to a reference axis of the probe [0101].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the system of Du et al. to include the control logic of Cole et al. such that an average angle and velocities are calculated for each channel because Cole et al. teaches such a modification enhances the accuracy of a determined velocity vector while improving time efficiency, [0021].

With respect to claim 7, Du et al. as modified by Florent et al. teaches the ultrasonic system wherein the segmentation is based on a predefined decision rule on the amplitude (as the signals are filtered so to denoise the image signals for displaying the different channels in the images, as taught on page 3, para. 1 of Florent et al.), which construct the sequence of high-pass filtered images (as taught in Florent et al.).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (WO 2017020256) in view of Florent et al. (EP 0936575), as applied to claim 1, further in view of Bai et al. (CN 104103041A).

With respect to claim 13, Du et al. as modified teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the ultrasonic system in which the control device is configured to calculate the circular variance of an angle of fluid flow based on the local displacement determined over a set of pixels.
Bai et al. teaches a similar system that calculates the circular variance based on the local displacement determined over a set of pixels [0009].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the controller of Du et al. to include the control logic of Bai et al. such that the circular variance of the determined angle of fluid flow using a set of pixels is calculated because Bai et al. teaches such a modification aids in de-noising of an image (Abstract of Bai et al.), thereby providing a more accurate determination of displacement between images by de-noising those images.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fukasawa et al. (WO 2014148428) which teaches a system that calculates average velocity vectors of a fluid flow.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853